While the weak-minded person was entitled to his writ of habeas corpus and a hearing thereon, it does not follow that his estate, which is in custodia legis, is responsible for the payment of the attorneys and doctors who may have acted on his behalf. If it were so, this *Page 229 
particular weak-minded ward could quickly dissipate his estate. The court was familiar with his unbalanced actions and was justified in refusing to allow his estate to be thus depleted. I would affirm the order.
Judge BALDRIGE joins in this dissent.